      Case: 3:19-cv-00235-DMB-JMV Doc #: 37 Filed: 11/17/20 1 of 1 PageID #: 5762




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

CALLIE EMMONS                                                                       PLAINTIFF

VS.                                           CIVIL ACTION NO.: 3:19-cv-00235-DMB-JMV

C R BARD INCORPORATED et al.                                                      DEFENDANTS

                   ORDER AMENDING CASE MANAGEMENT ORDER

        This matter is before the court consistent with the court’s [36] order staying discovery

and continuing all case management deadlines.

        IT IS HEREBY ORDERED that certain deadlines in the court’s case management

order are amended as follows:

        1.     Plaintiff’s experts shall be designated by April 2, 2021;

        2.     Defendant’s experts shall be designated by May 3, 2021;

        3.     All discovery shall be completed by August 23, 2021;

        4.     All Daubert-type motions shall be filed by October 26, 2021; and

        5.     All dispositive motions shall be filed by November 26, 2021.

        SO ORDERED this 17th day of November, 2020.

                                      /s/ Jane M. Virden______________________
                                      UNITED STATES MAGISTRATE JUDGE
